                                                                       Case 2:20-cv-02321-DJH Document 39 Filed 12/04/20 Page 1 of 3



                                                                 1    Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                 2   Derek C. Flint (#034392)
                                                                     Ian R. Joyce (#035806)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                              cahler@swlaw.com
                                                                 7            dflint@swlaw.com
                                                                              ijoyce@swlaw.com
                                                                 8
                                                                     Anni L. Foster (#023643)
                                                                 9   General Counsel
                                                                     Office of Arizona Governor Douglas A. Ducey
                                                                10   1700 West Washington Street
                                                                     Phoenix, Arizona 85007
                                                                11   Telephone: 602-542-4331
                                                                     E-Mail: afoster@az.gov
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                     Attorneys for Defendant Douglas A. Ducey,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Governor of the State of Arizona
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                               UNITED STATES DISTRICT COURT
                                                                15
                                                                                                    DISTRICT OF ARIZONA
                                                                16
                                                                17
                                                                     Tyler Bowyer, et al.,
                                                                18                                                 No. 2:20-cv-02321-DJH
                                                                                      Plaintiffs,
                                                                19                                                 Notice and Certification of Conferral
                                                                            v.                                     Regarding Motion to Dismiss
                                                                20
                                                                     Doug Ducey, et al.,
                                                                21                                                 Assigned to: Hon. Diane Humetewa
                                                                                      Defendants,
                                                                22
                                                                            and
                                                                23
                                                                     Maricopa County Board of Supervisors, et
                                                                24   al.,
                                                                25                    Intervenor-Defendants
                                                                26
                                                                27
                                                                28
                                                                       Case 2:20-cv-02321-DJH Document 39 Filed 12/04/20 Page 2 of 3



                                                                 1         In accordance with L.R.Civ. 12.1(c), Defendant Douglas A. Ducey, Governor of the
                                                                 2   State of Arizona, certifies that undersigned counsel gave written, advance notice to
                                                                 3   Plaintiffs of the issues asserted in his Combined Motion to Dismiss and Response to
                                                                 4   Plaintiffs’ Motion for TRO and Preliminary Injunction. The parties have been unable to
                                                                 5   agree that the Complaint, (Doc. 1), is curable by a permissible amendment.
                                                                 6
                                                                           DATED this 4th day of December, 2020.
                                                                 7
                                                                                                                       SNELL & WILMER L.L.P.
                                                                 8
                                                                 9                                                  By: /s/ Brett W. Johnson
                                                                                                                       Brett W. Johnson
                                                                10                                                     Colin P. Ahler
                                                                                                                       Derek C. Flint
                                                                11                                                     Ian R. Joyce
                                                                                                                       One Arizona Center
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                     400 E. Van Buren, Suite 1900
                                                                                                                       Phoenix, Arizona 85004-2202
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                                                       Anni L. Foster
                             LAW OFFICES


                              602.382.6000




                                                                14                                                     OFFICE OF ARIZONA GOVERNOR
                                   L.L.P.




                                                                                                                       DOUGLAS A. DUCEY
                                                                15                                                     1700 West Washington Street
                                                                                                                       Phoenix, Arizona 85007
                                                                16
                                                                17                                                      Attorneys for Defendant Douglas A.
                                                                                                                        Ducey, Governor of the State of
                                                                18                                                      Arizona

                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              -1-
                                                                       Case 2:20-cv-02321-DJH Document 39 Filed 12/04/20 Page 3 of 3



                                                                 1                                   CERTIFICATE OF SERVICE
                                                                 2          I certify that on December 4, 2020, I electronically transmitted the attached
                                                                 3   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the ECF registrants.
                                                                 5
                                                                 6
                                                                 7   s/ Richard Schaan
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                -2-
